PER CURIAM:
Claimant brought this action to recover damages to his vehicle which occurred on April 2, 1992. Claimant’s son, Daniel Jason Wilburn, was operating his father’s vehicle, a 1984 Toyota Camry, proceeding eastbound on Interstate 64 at the Mall Road Exit. He intended to exit the interstate on the exit ramp when his automobile struck an expansion joint protruding from the interstate. The expansion joint damaged both the left front and left rear tires of claimant’s vehicle. The vehicle incurred damages totaling $544.30. The vehicle is registered in the name of the claimant, David J. Wilburn.
Charlene Black, the Division of Management analyst for the respondent at its 1-64 *180headquarters, testified that she was on duty on April 2, 1992, and that she was informed of the hazard on the bridge at the Mall Road Exit, she then informed the bridge department at approximately 12:40 p.m. She received contact from another employee that the hazard had been repaired by 2:00 p.m.
Respondent contends that repairs were made to the expansion joint in a timely manner. Lyle may, a crew leader for the respondent, Division of Highways int the Huntington area, received notification of the defective expansion joint at approximately 1:20 p.m. He took two men and a welding truck to the area and proceeded to cut off the expansion joint to alleviate the hazard.
The Court is of the opinion that respondent had sufficient notice to provide a warning to the traveling public of the hazard of the expansion join on the interstate prior to the claimant’s son’s incident. The Court is well aware that repairs would have taken additional time, but respondent could have and should have provided proper warning to the traveling public of the existence of the hazardous expansion joint.
In accordance with the findings- of fact and the conclusions of law as stated hereinabove, the Court is of the opinion to and does make an award in the amount of $544.30 to claimant for the damages to his vehicle.
Award of $544.30.